O’SCANNLAIN, Circuit Judge,
concurring specially:
I write individually to acknowledge “the elephant in the room”: to whom does one go for review when an application for an exemption from PACER fees has been denied?
We posed just this question to the Administrative Office at oral argument. Since the Judicial Conference is the body Congress tasked with writing the fee schedule, naturally, the Administrative Office suggested that comments about either the clarity or substantive coverage of the policy could be directed there. By statute, the Judicial Conference studies “the condition of business in the courts of the United States” and makes recommendations “to the various courts to promote uniformity of management procedures and the expeditious conduct of -court business.” 28 U.S.C. § 331. Reviewing individual applications for exemption such as Gollan and Shifflett’s, however, would not be—as the Administrative Office recognized—consistent with this broad national mission.
PACER fee determinations are just one of the “increasing numbers of administrative responsibilities” being assigned to district courts “that are not subject to review *1042by appeal.” 15A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3903 (2d. ed.1992). The authors of a leading treatise on federal procedure argue that perhaps “control may be exercised by the Judicial Council of the Circuit.” Wright & Miller, supra, at § 3903. Comprised of district and circuit judges, but not vested with “traditional judicial powers,” the Circuit Council has been described as a “ ‘board of directors’ for the circuit.” Chandler v. Judicial Council of the Tenth Circuit of the United States, 398 U.S. 74, 86 n. 7, 90 S.Ct. 1648, 26 L.Ed.2d 100 (1970); see also 28 U.S.C. § 332. Outside of the realm of judicial-misconduct allegations,1 the Judicial Councils typically “avoid involvement with any matter specific to the decision of an individual case.” Wright & Miller, supra, at § 3939. Under extraordinary circumstances not present here, ie. a district court interpreting the fee schedule in bad-faith, the Administrative Office thought it was conceivable that those circuit bodies might appropriately deal with a PACER fee dispute. Cf J. Clifford Wallace, Report of the Committee on Reorganization of the Circuit Conference and Conference Committees, 68 F.R.D. 469, 474 (1975) (explaining that each “circuit council has supervisory powers which are not clearly defined but do exist”). However, for more quotidian PACER applications the Judicial Councils would not be the place to turn.
Because (as the opinion discusses) there is “no right of formal appeal” to contest the amount of a Criminal Justice Act fee award, Congress decided to create an administrative “review process separate from the traditional right of appeal.” In re Smith, 586 F.3d 1169, 1173 (9th Cir.2009) (explaining that “excess fees must be approved both by the presiding judge and the chief circuit judge or his delegate”).
Assuming ordinary PACER-fee determinations are not reviewable by the judiciary’s administrative apparatus, it will be up to Congress to decide whether to fashion an appellate-review mechanism, or whether to leave them within the exclusive purview of district courts.

. For a synopsis of that aspect of the Judicial Councils' work, see J. Clifford Wallace, Resolving Judicial Corruption While Presaving Judicial Independence: Comparative Perspectives, 28 Cal. W. Int'l L.J.341, 348-51 (1998).